           Case 17-01674            Doc 36     Filed 12/20/18 Entered 12/20/18 14:46:57              Desc Main
                                                 Document     Page 1 of 9



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: THIAM, NDIACK KARIM                           §     Case No. 17-01674
                                                            §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




               Norman B. Newman, chapter 7 trustee, submits this Final Account, Certification that the Estate has
      been Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $806.00                                Assets Exempt:      $15,806.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $32,362.80              Claims Discharged
                                                                  Without Payment:      $48,354.49


      Total Expenses of Administration:    $33,544.20




               3) Total gross receipts of $80,907.00 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $15,000.00 (see Exhibit 2), yielded net receipts of $65,907.00 from the liquidation of the property of the
      estate, which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 17-01674          Doc 36     Filed 12/20/18 Entered 12/20/18 14:46:57                 Desc Main
                                               Document     Page 2 of 9



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                          $0.00           $32,362.80           $32,362.80           $32,362.80
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00           $36,088.30           $36,088.30           $33,544.20


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                $3,500.00           $12,944.37           $12,944.37                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                                  $500.00            $1,654.49            $1,654.49                 $0.00


   TOTAL DISBURSEMENTS                             $4,000.00           $83,049.96           $83,049.96           $65,907.00




                 4) This case was originally filed under chapter 7 on 01/20/2017. The case was pending for 23
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        12/20/2018                        By: /s/ Norman B. Newman
                                                                         Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 17-01674              Doc 36         Filed 12/20/18 Entered 12/20/18 14:46:57                         Desc Main
                                                          Document     Page 3 of 9




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 Personal Injury Lawsuit                                                                        1142-000                             $80,907.00

                             TOTAL GROSS RECEIPTS                                                                                    $80,907.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                      $ AMOUNT
     PAYEE                                                  DESCRIPTION
                                                                                                   TRAN. CODE                       PAID

 Ndiack Thiam                              Claimed Exemption                                          8500-002                       $15,000.00

 TOTAL FUNDS PAID TO DEBTOR
                                                                                                                                     $15,000.00
       & THIRD PARTIES




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


                APM Surgical Group            4210-000                         NA              $5,953.32             $5,953.32        $5,953.32

                Advanced Physical             4210-000                         NA              $4,342.59             $4,342.59        $4,342.59
                Medicine
                Ambulatory                    4210-000                         NA              $1,078.71             $1,078.71        $1,078.71
                Anesthesiologists of
                Chicago
                Archer Open MRI               4210-000                         NA              $1,068.04             $1,068.04        $1,068.04

                Dr Scott Glaser               4210-000                         NA              $9,160.77             $9,160.77        $9,160.77

                EMP of Chicago                4210-000                         NA                $531.29              $531.29          $531.29

                Magna Surgical Center         4210-000                         NA              $9,639.00             $9,639.00        $9,639.00

                Mercy Hospital and            4210-000                         NA                $589.08              $589.08          $589.08
                Medical Center

                   TOTAL SECURED                                            $0.00            $32,362.80             $32,362.80       $32,362.80


UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-01674            Doc 36   Filed 12/20/18 Entered 12/20/18 14:46:57               Desc Main
                                                 Document     Page 4 of 9




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM       CLAIMS               CLAIMS              CLAIMS              CLAIMS
   PAYEE                                 TRAN.      SCHEDULED             ASSERTED            ALLOWED               PAID
                                         CODE

 Trustee, Fees - Norman B. Newman       2100-000                NA             $1,648.58          $1,648.58        $1,283.22

 Trustee, Fees - NORMAN B.              2100-000                NA                $0.00              $0.00               $0.00
 NEWMAN, TRUSTEE
 Attorney for Trustee Fees - MUCH       3110-000                NA             $9,831.00          $9,831.00        $7,652.26
 P.C. SHELIST
 Banking and Technology Service         2600-000                NA               $50.37             $50.37              $50.37
 Fee - Rabobank, N.A.
 Special Counsel for Trustee Fees -     3210-600                NA          $24,270.00        $24,270.00          $24,270.00
 D&W Law Group
 Special Counsel for Trustee            3220-610                NA              $288.35            $288.35             $288.35
 Expenses - D&W Law Group
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                NA          $36,088.30        $36,088.30          $33,544.20
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                             UNIFORM             CLAIMS              CLAIMS              CLAIMS               CLAIMS
          PAYEE
                            TRAN. CODE         SCHEDULED            ASSERTED            ALLOWED                PAID

                                                            None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                          CLAIMS
                                        UNIFORM        CLAIMS
                                                                         ASSERTED             CLAIMS              CLAIMS
 CLAIM NO.            CLAIMANT           TRAN.      SCHEDULED
                                                                      (from Proofs of        ALLOWED               PAID
                                         CODE      (from Form 6E)
                                                                           Claim)

      1       IRS 1                     5800-000         $3,500.00          $12,944.37        $12,944.37                 $0.00


           TOTAL PRIORITY
          UNSECURED CLAIMS                               $3,500.00          $12,944.37        $12,944.37                 $0.00




UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-01674        Doc 36      Filed 12/20/18 Entered 12/20/18 14:46:57       Desc Main
                                                Document     Page 5 of 9




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                        CLAIMS
                                       UNIFORM        CLAIMS
                                                                       ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.         CLAIMANT             TRAN.      SCHEDULED
                                                                    (from Proofs of    ALLOWED            PAID
                                        CODE      (from Form 6F)
                                                                         Claim)

     2        Speedy Cash              7100-000           $500.00            $346.88      $346.88           $0.00


     3        T Mobile/T-Mobile USA    7100-000               NA             $462.75      $462.75           $0.00
              Inc by American
              InfoSource LP as agent



     4        T Mobile/T-Mobile USA    7100-000               NA             $559.94      $559.94           $0.00
              Inc by American
              InfoSource LP as agent



     5        T Mobile/T-Mobile USA    7100-000               NA             $284.92      $284.92           $0.00
              Inc by American
              InfoSource LP as agent



            TOTAL GENERAL
           UNSECURED CLAIMS                               $500.00          $1,654.49     $1,654.49          $0.00




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 17-01674                      Doc 36         Filed 12/20/18 Entered 12/20/18 14:46:57                                    Desc Main
                                                                       Document     Page 6 of 9
                                                               Form 1
                                                                                                                                                              Exhibit 8
                                           Individual Estate Property Record and Report                                                                       Page: 1

                                                            Asset Cases
Case No.:    17-01674                                                                             Trustee Name:      (330270) Norman B. Newman
Case Name:         THIAM, NDIACK KARIM                                                            Date Filed (f) or Converted (c): 01/20/2017 (f)
                                                                                                  § 341(a) Meeting Date:       02/16/2017
For Period Ending:         12/20/2018                                                             Claims Bar Date:      07/02/2018

                                      1                                   2                      3                      4                    5                     6

                           Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                        Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                                  and Other Costs)

    1       Deposits of Money -Checking account:                                6.00                      0.00                                    0.00                          FA
            Citi Bank
            Orig. Asset Memo: Imported from original petition Doc#
            1

    2       Deposits of Money - Savings account: Citi                           0.00                      0.00                                    0.00                          FA
            Bank
            Orig. Asset Memo: Imported from original petition Doc#
            1

    3       Household Goods & Furniture                                       500.00                      0.00                                    0.00                          FA
            Orig. Asset Memo: Imported from original petition Doc#
            1

    4       Clothing                                                          300.00                      0.00                                    0.00                          FA
            Orig. Asset Memo: Imported from original petition Doc#
            1

    5       Personal Injury Lawsuit                                     15,000.00                    85,000.00                              80,907.00                           FA
            Orig. Asset Memo: Imported from original petition Doc#
            1

    6       2014 Ford Fusion                                                    0.00                      0.00                                    0.00                          FA
            Orig. Asset Memo: Imported from original petition Doc#
            1


    6       Assets Totals (Excluding unknown values)                   $15,806.00                 $85,000.00                             $80,907.00                       $0.00



 Major Activities Affecting Case Closing:

                                  Settled Personal Injury claim.


 Initial Projected Date Of Final Report (TFR): 03/31/2018                              Current Projected Date Of Final Report (TFR):             09/11/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 17-01674                Doc 36         Filed 12/20/18 Entered 12/20/18 14:46:57                                 Desc Main
                                                                  Document     Page 7 of 9
                                                               Form 2                                                                            Exhibit 9
                                                                                                                                                 Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:              17-01674                                            Trustee Name:                       Norman B. Newman (330270)
Case Name:             THIAM, NDIACK KARIM                                 Bank Name:                          Rabobank, N.A.
Taxpayer ID #:         **-***7579                                          Account #:                          ******4700 Checking
For Period Ending: 12/20/2018                                              Blanket Bond (per case limit): $5,000,000.00
                                                                           Separate Bond (if applicable): N/A
    1          2                           3                                      4                                 5                6                    7

  Trans.    Check or        Paid To / Received From           Description of Transaction           Uniform       Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                               Tran. Code       $                  $

 04/04/18                D&W Law Group                     Settlement of personal injury                             8,985.85                                 8,985.85
                                                           claim.

              {5}        D&W Law Group                     Settlement of Personal Injury          1142-000                                                    8,985.85
                                                           Case.

                                                                                  $80,907.00

                         D&W Law Group                     Payment of Special Counsel's fees      3210-600                                                    8,985.85

                                                                                 -$24,270.00

                         D&W Law Group                     Payment of Special Counsel             3220-610                                                    8,985.85
                                                           expenses

                                                                                      -$288.35

                         EMP of Chicago                    Payment to Medical Lienholders         4210-000                                                    8,985.85

                                                                                      -$531.29

                         Advanced Physical Medicine        Payment to Medical Lienholders         4210-000                                                    8,985.85

                                                                                   -$4,342.59

                         Archer Open MRI                   Payment to Medical Lienholders         4210-000                                                    8,985.85

                                                                                   -$1,068.04

                         Dr Scott Glaser                   Payment to Medical Lienholders         4210-000                                                    8,985.85

                                                                                   -$9,160.77

                         Ambulatory Anesthesiologists of   Payment to Medical Lienholders         4210-000                                                    8,985.85
                         Chicago
                                                                                   -$1,078.71

                         Mercy Hospital and Medical        Payment to Medical Lienholders         4210-000                                                    8,985.85
                         Center
                                                                                      -$589.08

                         APM Surgical Group                Payment to Medical Lienholders         4210-000                                                    8,985.85

                                                                                   -$5,953.32

                         Magna Surgical Center             Payment to Medical Lienholders         4210-000                                                    8,985.85

                                                                                   -$9,639.00

                         Ndiack Thiam                      Claimed Exemption                      8500-002                                                    8,985.85

                                                                                 -$15,000.00

 04/30/18                Rabobank, N.A.                    Bank and Technology Services           2600-000                               10.00                8,975.85
                                                           Fees

 05/31/18                Rabobank, N.A.                    Bank and Technology Services           2600-000                               14.20                8,961.65
                                                           Fees

 06/29/18                Rabobank, N.A.                    Bank and Technology Services           2600-000                               12.45                8,949.20
                                                           Fees

 07/31/18                Rabobank, N.A.                    Bank and Technology Services           2600-000                               13.72                8,935.48
                                                           Fees

 10/04/18     101        MUCH P.C. SHELIST                 Final Distribution pursuant to         3110-000                            7,652.26                1,283.22
                                                           Order dated 10-4-18

 10/04/18     102        Norman B. Newman                  Final Distribution pursuant to         2100-000                            1,283.22                     0.00
                                                           Order dated 10-4-18

                                                                                            Page Subtotals:        $8,985.85         $8,985.85     true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                               ! - transaction has not been cleared
                      Case 17-01674              Doc 36       Filed 12/20/18 Entered 12/20/18 14:46:57                                Desc Main
                                                                Document     Page 8 of 9
                                                           Form 2                                                                                Exhibit 9
                                                                                                                                                 Page: 2
                                           Cash Receipts And Disbursements Record
Case No.:                 17-01674                                     Trustee Name:                  Norman B. Newman (330270)
Case Name:                THIAM, NDIACK KARIM                          Bank Name:                     Rabobank, N.A.
Taxpayer ID #:            **-***7579                                   Account #:                     ******4700 Checking
For Period Ending: 12/20/2018                                          Blanket Bond (per case limit): $5,000,000.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                              5                     6                        7

  Trans.       Check or      Paid To / Received From        Description of Transaction    Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                   Tran. Code       $                       $

                                           COLUMN TOTALS                                                     8,985.85                 8,985.85                 $0.00
                                                 Less: Bank Transfers/CDs                                         0.00                    0.00
                                           Subtotal                                                          8,985.85                 8,985.85
        true
                                                 Less: Payments to Debtors                                                                0.00

                                           NET Receipts / Disbursements                                     $8,985.85              $8,985.85


                                                                                                                                                   false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                           ! - transaction has not been cleared
                 Case 17-01674             Doc 36     Filed 12/20/18 Entered 12/20/18 14:46:57                      Desc Main
                                                        Document     Page 9 of 9
                                                     Form 2                                                              Exhibit 9
                                                                                                                         Page: 3
                                     Cash Receipts And Disbursements Record
Case No.:         17-01674                                 Trustee Name:                   Norman B. Newman (330270)
Case Name:        THIAM, NDIACK KARIM                      Bank Name:                      Rabobank, N.A.
Taxpayer ID #:    **-***7579                               Account #:                      ******4700 Checking
For Period Ending: 12/20/2018                              Blanket Bond (per case limit): $5,000,000.00
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                   ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS              BALANCES
                               ******4700 Checking                             $8,985.85          $8,985.85                 $0.00

                                                                               $8,985.85                $8,985.85            $0.00




UST Form 101-7-TDR (10 /1/2010)
